Filed 9/29/14 P. v. West CA2/7
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                       DIVISION SEVEN


THE PEOPLE,                                                                   B254524

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. SA085954)
          v.

JESSE THOMAS WEST,

          Defendant and Appellant.



          APPEAL from a judgment of the Superior Court of Los Angeles County,
Keith L. Schwartz, Judge. Affirmed.


          Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.


          No appearance for Plaintiff and Respondent.




                                    ___________________________________
        After Jesse Thomas West rode his bicycle through a stop sign, he was stopped and
searched by a police officer, who recovered a small plastic bag containing
methamphetamine. West was arrested and charged in a felony complaint with possession
of methamphetamine (Health & Saf. Code, § 11377, subd. (a)) and with a special
allegation he had served one separate prison term for a felony (Pen. Code, § 667.5, subd.
(b)).
        Represented by counsel, West waived his rights to a preliminary hearing and a
jury trial and entered a negotiated plea of no contest, orally and in writing, to possession
of methamphetamine.1 At the time he entered his plea, West was advised of his
constitutional rights and the nature and consequences of the plea, which West stated he
understood. Defense counsel joined in the waivers of West’s constitutional rights. The
trial court expressly found West’s waivers and plea were voluntary, knowing and
intelligent.
        Pursuant to the plea agreement, the trial court suspended imposition of sentence
and placed West on three years of formal probation on condition he serve 20 days in
county jail, with credit for time served, and complete a one-year residential drug
treatment program. The court also imposed statutory fines, fees and assessments.
        West filed a timely notice of appeal and checked only the preprinted box
indicating his appeal was based on the sentence or other matters occurring after the plea
that did not affect the validity of the plea. West’s request for a certificate of probable
cause on grounds his plea was not knowing and intelligent and his counsel rendered
ineffective assistance was denied.
        We appointed counsel to represent West on appeal. After an examination of the
record, counsel filed an opening brief raising no issues. On May 13, 2014, we advised
West he had 30 days in which to personally submit any contentions or issues he wished
us to consider. We have received no response.



1
        The one-year prior prison term enhancement allegation was apparently stricken as
part of the plea agreement.
                                              2
       With respect to potential sentencing or post-plea issues that do not in substance
challenge the validity of the plea itself, we have examined the record and are satisfied
West’s attorney has fully complied with the responsibilities of counsel and no arguable
issue exists. (Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145
L. Ed. 2d 756]; People v. Kelly (2006) 40 Cal. 4th 106, 112-113; People v. Wende (1979)
25 Cal. 3d 436, 441.)
                                     DISPOSITION
       The judgment is affirmed.




                                                                       WOODS, J.


We concur:




              PERLUSS, P. J.




              ZELON, J.




                                             3